Exhibit 10.10

AMENDMENT NUMBER 1

TO THE FINISH LINE, INC.

NON-QUALIFED DEFERRED COMPENSATION PLAN

Pursuant to rights reserved under Section 7.07 of The Finish Line, Inc.
Non-Qualified Deferred Compensation Plan (Effective January 1, 2008) (the
“Plan”), The Finish Line, Inc. hereby amends the Plan, effective as of
January 1, 2008, as follows.

1. Section 3.02(a) of the Plan shall be amended and restated to read as follows:

“(a) Elections. An Eligible Employee may make a Performance Bonus Deferral with
respect to any Performance Bonus to be paid in the upcoming Plan Year by filing
an appropriate deferral election on or before the date that is six months before
the end of the performance period. A Performance Bonus Deferral election will be
required with respect to each Performance Bonus plan. The Committee may
prescribe such rules and requirements regarding Performance Bonus Deferral
elections.”

2. All other terms and provisions of the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF this Amendment Number 1 has been executed this 8th day of
January, 2009.

 

The Finish Line, Inc. Signature:  

/s/ Bill Kirkendall

Printed Name:   Bill Kirkendall Title:   Director, Chairman of Compensation and
Stock Option Committee